Opinion by
White, P. J.
§ 290. Damages held to he inadequate; case stated. This was a suit brought by appellant against appellees in the justice court of precinct No. 1 of Tarrant county, for alleged damage to plaintiff by reason of defendants’ negligence as common carriers, whereby certain horses, the property of plaintiff, were injured while being carried by said railroad companies from Kansas City, Mo., to Ft. Worth, Tex. The amount of the alleged damage was $187. In the justice court appellant recovered a judgment for $187. Appellees appealed to the county court, where appellant recovered a judgment for $2.12j. Appellant moved for a new trial, which was overruled, *502and he now prosecutes his appeal to this court. We are of opinion that the judgment is against the evidence as adduced on the trial. Plaintiff proved positively by four witnesses that his horses were damaged, and by one or more witnesses that some of the injuries were of a permanent character; the damages being assessed at from $10 to $75 each on six horses. The evidence on behalf of the defense that the horses were not injured was merely the testimony of the witness Polk, and his testimony was of a very inconclusive character. This witness testified, on direct examination: “I was present when plaintiff unloaded the horses. They were unloaded in our pens. I did not notice that any of them were much bruised or hurt. They were in about such condition as horses generally are after being shipped such a longdistance.” On cross-examination he said: “ I cannot describe the appearance of any of plaintiff’s horses at the time they were being unloaded from the cars into our pens, nor afterwards. I did not look them over nor examine them as* to their injuries. I only saw them casually as they were unloaded. I did not notice that some of them were rubbed. I cannot in fact say whether any of them were injured in shipping or not.” We are clearly of opinion that the judgment is against the evidence and the preponderance of the evidence; wherefore it is reversed and the cause remanded.
January 23, 1892.
Reversed and remanded.